DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 1/5/21.    
Claim(s) 1-3, 6, 9-12. 14. 16. 17 & 19 was/were amended.  Claim(s) 4 & 7 is/are canceled.  Claim(s) 21-22 is/are added.  
Claim(s) 1-3, 5-6, 8-22 is/are presented for examination.

Claim Objections
Claim(s) 1, 10 & 16 is/are unclear to the examiner; what does it mean by stating “wherein the one or more dynamic identifiers and the plurality of static identifiers are usable to generate a log associated with user navigation”?  The Examiner is not entirely sure whether the “usable” are required to have both dynamic and static identifiers or “usable” is useful to have the dynamic and static identifier”, but not require?  Please clarify

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-12 & 15-17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner, U.S. Pub. No. 2015/0113053 A1 in view of Beckmann, U.S. Pub. No. 2014/0122994 A1, and further in view of Miyamoto, U.S. Pub. No. 2009/0055443 A1.
As to claim 1, Warner teaches a system configured to generate a web application, comprising: 
a server system having at least one memory and at least one processor, the server system configured to: 
transmit a first response containing the first data for the page (Warner, figure 5; page 1, paragraph 14; i.e., sending supplemental data (equivalent to first data)), wherein the first data includes:

one or more dynamic identifiers, wherein the plurality of static identifiers and the one or more dynamic identifiers are embedded within the software code for generating the page (Warner, page 3, paragraph 23; i.e., session ID (equivalent to dynamic ID; Detail Description, page 4, paragraph 46)); 
receive a second request for second data containing content for the first view within the page (Warner, figure 6), wherein the second request includes the plurality of static identifiers (Warner, page 6, paragraph 54-55; i.e., DOM identifier (equivalent to page identifier), widget root identifier (equivalent to view identifier) (equivalent to static ID; Detail Description, page 4, paragraph 46));  -2-GEORGEAtty Docket No.: SJP-4010-0526 Appl. No. 16/782,479 
store the plurality of static identifiers, including at least the page identifier and the first view identifier, received in the second request, in the memory (Warner, page 3, paragraph 29; i.e., DOM identifier (equivalent to page identifier), widget root identifier (equivalent to view identifier)); and 
transmit the second data containing the content for the first view within the page (Warner, figure 5-6; i.e., obtaining data (equivalent to transmitting content)), and 

receive the first data from the server based on the first request (Warner, figure 5; i.e., obtaining data (equivalent to first data)); 
process the first data for generating the page (Warner, figure 5-6; i.e., generate data to customize page location (equivalent to generating the page)); 
transmit the second request for the second data containing the content for the first view within the page, wherein the second request includes the plurality of static identifiers (Warner, figure 5-6; i.e., sending request which includes DOM identifier, widget root identifier (equivalent to view identifier) (equivalent to static ID; Detail Description, page 4, paragraph 46)); 
receive the second data containing the content for the first view within the page (Warner, figure 5-6; i.e., obtaining data (equivalent to content)); and 
generate for display a user interface containing the page including the content for the first view within the page (Warner, page 3, paragraph 23; page 5, paragraph 50; i.e., generate network page portions (equivalent to display));
transmit a third request for third data associated with the page, wherein the third request includes the plurality of static identifiers including at least the page identifier and a second view identifier that identifies a second view within the page (Warner, figure 5-6; i.e., sending request which includes DOM identifier (equivalent to page identifier), widget root identifier (equivalent to view identifier) (equivalent to static ID; Detail Description, page 4, paragraph 46)); 
wherein the server system is further configured to: 
receive the third request including the plurality of static identifiers and the second view identifier that identifies the second view within the page (Warner, page 6, paragraph 54-55; i.e., DOM identifier (equivalent to page identifier), widget root identifier (equivalent to view identifier) (equivalent to static ID; Detail Description, page 4, paragraph 46)); 
generate the third data based on the second view identifier, wherein the third data includes content for the second view (Warner, page 1, paragraph 3; page 3, paragraph 23; page 5, paragraph 50; i.e., generate network page portions (equivalent to display) and variety of views)Appl. No. 16/782,479.
But Warner failed to teach the claim limitation wherein receive a first request for first data for a page in a single page application (SPA), wherein the single page application is composed of a hierarchy of components that includes one or more pages, and wherein each of the one or more pages includes one or more views; 
software code for generating the page in the SPA;  identifies the page in the SPA view within the page in the SPA; and generating the page in the SPA; process the data for generating the page in the SPA; generate for display a user interface containing the page in the SPA; transmit a third request for third data associated with the page in the SPA, view within the page in the SPA; wherein the server system is further configured to: receive the third request including view within the page in the SPA; ; and -3-GEORGEAtty Docket No.: SJP-4010-526Appl. No. 16/782,479transmit the third data to the client device where the client device is configured to update the user interface containing the page in the SPA with the content for the second view; wherein the one or more dynamic identifiers and the plurality of static identifiers are usable to generate a log associated with user navigation of the SPA.
one or more views (Beckmann, page 1, paragraph 7; page 3, paragraph 36; page 4, paragraph 45; i.e., single page application, hierarchy folder associated with the content item); software code for generating the page in the SPA;  identifies the page in the SPA view within the page in the SPA (Beckmann, page 1, paragraph 7; page 3, paragraph 36; i.e., single page application, hierarchy folder); and generating the page in the SPA; process the data for generating the page in the SPA; generate for display a user interface containing the page in the SPA (Beckmann, page 1, paragraph 7; page 3, paragraph 36; i.e., single page application, hierarchy folder); transmit a third request for third data associated with the page in the SPA, view within the page in the SPA (Beckmann, page 1, paragraph 7; page 8, paragraph 76-78; i.e., single page application; different view for the web page); wherein the server system is further configured to: receive the third request including view within the page in the SPA (Beckmann, page 1, paragraph 7; page 3, paragraph 36; i.e., single page application, hierarchy folder); and -3-GEORGEAtty Docket No.: SJP-4010-526Appl. No. 16/782,479transmit the third data to the client device where the client device is configured to update the user interface containing the page in the SPA with the content for the second view (Beckman, page 1, paragraph 7; page 2, paragraph 15; i.e., update the visible portion of the web page and the single page within an application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warner in view of Beckmann so that the  reduce the cumbersome, confusing and difficult (see Beckmann, page 1, paragraph 5).
However, Miyamoto teaches the limitation wherein the one or more dynamic identifiers and the plurality of static identifiers are usable to generate a log associated with user navigation (Miyamoto, page 3, paragraph 33 & 38; i.e., identifier was generated so that the system can log and track navigation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warner in view of Miyamoto so that the system would be able to track user activities.  One would be motivated to do so to record a log of an operation (see Miyamoto, page 1, paragraph 7).
As to claim 2, Warner-Beckmann-Miyamoto teaches the system as recited in claim 1, wherein transmit a third request for fourth data based on user input made in association with the user interface, wherein the fourth request contains the plurality of static identifiers including at least the page identifier and a third view identifier that identifies a third view within the page in the SPA (Warner, page 6, paragraph 54-55; i.e., DOM identifier (equivalent to page identifier), widget root identifier (equivalent to view identifier) (equivalent to static ID; Detail Description, page 4, paragraph 46)).  
As to claim 3, Warner-Beckmann-Miyamoto teaches the system as recited in claim 2, wherein the server device is further configured to: 
receive the fourth request for the fourth data (Warner, figure 5-6; i.e., obtaining requests); 

transmit the fourth data to the client device (Warner, figure 2 & 5-6; i.e., sending network page).  
As to claim 8, Warner-Beckmann-Miyamoto teaches the system as recited in claim 1.  But Warner-Beckmann failed to teach the claim limitation wherein receive additional data from the server, containing content for a log user interface page in the software application; and generate for display a log user interface containing the log user interface page in the software application.  
However, Miyamoto teaches the limitation wherein receive additional data from the server, containing content for a log user interface page in the software application; and generate for display a log user interface containing the log user interface page in the software application (Miyamoto, figure 1; page 3, paragraph 33 & 38; i.e., log for tracking navigation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warner-Beckmann in view of Miyamoto so that the system would be able to track user activities.  One would be motivated to do so to record a log of an operation (see Miyamoto, page 1, paragraph 7).
As to claim 9, Warner-Beckmann-Miyamoto teaches the system as recited in claim 8, wherein the portion includes the plurality of static identifiers, including the page identifier and the view first and second identifier, and the one or more dynamic identifiers (Warner, figure 5-6; i.e., sending request which includes DOM identifier 
But Warner failed to teach the claim limitation wherein associated with user navigation of the SPA.
However, Beckmann teaches the limitation wherein associated with user navigation of the SPA (Beckmann, page 1, paragraph 7; page 3, paragraph 36; page 4, paragraph 45; i.e., single page application, hierarchy folder associated with the content item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warner-Miyamoto in view of Beckmann so that the system would be able to generate page in the single page application.  One would be motivated to do so to providing a more fluid and increase user experience (see Beckmann, page 1, paragraph 2).
But Warner-Beckmann failed to teach the claim limitation wherein the displayed log user interface page includes a portion of the log.
However, Miyamoto teaches the limitation wherein the displayed log user interface page includes a portion of the log (Miyamoto, page 3, paragraph 33 & 38; i.e., log for tracking navigation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warner-Beckmann in view of Miyamoto so that the system would be able to track user activities.  One would be motivated to do so to record a log of an operation 
As to claim 15, Warner-Beckmann-Miyamoto teaches the server system as recited in claim 10, wherein the plurality of static identifiers and the one or more dynamic identifiers are stored in the memory (Warner, figure 5-6; i.e., sending request which includes DOM identifier (equivalent to page identifier), widget root identifier (equivalent to view identifier) (equivalent to static ID; Detail Description, page 4, paragraph 46)).
But Warner failed to teach the claim limitation wherein different views within the page of the SPA.
However, Beckmann teaches the limitation wherein different views within the page of the SPA (Beckmann, page 1, paragraph 7; page 3, paragraph 36; page 4, paragraph 45; i.e., single page application, hierarchy folder associated with the content item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warner-Miyamoto in view of Beckmann so that the system would be able to generate page in the single page application.  One would be motivated to do so to providing a more fluid and increase user experience (see Beckmann, page 1, paragraph 2).
But Warner-Beckmann failed to teach the claim limitation wherein a log for tracking and identifying requests associated with user navigation.
However, Miyamoto teaches the limitation wherein the displayed log user interface page includes a portion of the log (Miyamoto, page 3, paragraph 33 & 38; i.e., log for tracking navigation).
 (see Miyamoto, page 1, paragraph 7).

Claim(s) 11 & 17 is/are directed to a system and method claims and they do not teach or further define over the limitations recited in claim(s) 2.  Therefore, claim(s) 11 & 17 is/are also rejected for similar reasons set forth in claim(s) 2.
Claim(s) 12 is/are directed to a system claim and they do not teach or further define over the limitations recited in claim(s) 3.  Therefore, claim(s) 12 is/are also rejected for similar reasons set forth in claim(s) 3.
Claim(s) 10 & 16 is/are directed to a system and method claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 10 & 16 is/are also rejected for similar reasons set forth in claim(s) 1.
Claim(s) 20 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 15.  Therefore, claim(s) 20 is/are also rejected for similar reasons set forth in claim(s) 15.


Claim(s) 5-6, 13-14 & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner, U.S. Pub. No. 2015/0113053 A1, and Beckmann, U.S. Pub. No. 2014/0122994 A1, and in view of Miyamoto, U.S. Pub. No. 2009/0055443 A1, and further in view of Bernet, U.S. Pub. No. 2004/0022191 A1.
As to claim 5, Warner-Beckmann-Miyamoto teaches the system as recited in claim 1.  But  Warner-Beckmann-Miyamoto failed to teach the claim limitation wherein the plurality of static identifiers further include a product identifier and a subapplication identifier.  
However, Bernet teaches the limitation wherein the plurality of static identifiers further include a product identifier and a subapplication identifier (Bernet, page 5, paragraph 46-48; i.e., application identifier (equivalent to product identifier) and subapplication identifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warner-Beckmann-Miyamoto in view of Bernet so that the system would be able to enables network administrators to manage QoS based on application type.  One would be motivated to do so to benefit from the existing QoS mechanisms that are centered on quantitative-based parameters (see Bernet, page 2, paragraph 10).
As to claim 6, Warner-Beckmann-Miyamoto teaches the system as recited in claim 5, wherein the product identifier, the subapplication identifier, the page identifier, and the first view identifier correspond to the components where the product identifier is associated with level and the first view identifier is associated with a level (Warner, page 1, paragraph 3, 10 & 14; page 3, paragraph 29; page 4, paragraph 41; 6, paragraph 57, 59-61; i.e., DOM identifier (equivalent to page identifier), portion page application or components of the page or application (equivalent to static ID; Detail Description, page 4, paragraph 46) and several views).  
first view is associated with a lowest level in the hierarchy.
However, Beckmann teaches the limitation wherein the hierarchy of components in the SPA where the product is associated with a highest level in the hierarchy and the first view is associated with a lowest level in the hierarchy (Beckmann, figure 3; page 3, paragraph 36; page 4, paragraph 44; i.e., hierarchy folder and associating different views or components with the hierarchy folder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warner in view of Beckmann so that the system would be able to generate page in the single page application.  One would be motivated to do so to reduce the cumbersome, confusing and difficult (see Beckmann, page 1, paragraph 5).

Claim(s) 13-14 & 18-19 is/are directed to a system and method claims and they do not teach or further define over the limitations recited in claim(s) 5-6.  Therefore, claim(s) 13-14 & 18-19 is/are also rejected for similar reasons set forth in claim(s) 5-6.


Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner, U.S. Pub. No. 2015/0113053 A1, and Beckmann, U.S. Pub. No. 2014/0122994 A1, and in view of Miyamoto, U.S. Pub. No. 2009/0055443 A1, and further in view of Snow, U.S. Pub. No. 2007/0038544 A1.
As to claim 21, Warner-Beckmann-Miyamoto teaches the system as recited in claim 1.  But Warner-Beckmann-Miyamoto failed to teach the claim limitation  wherein: the first view includes an overview view and the page includes a firm page within an investor relation application; and the second view includes a firm contacts view within the firm page included in the investor relation application.  
However, Snow teaches the limitation wherein the first view includes an overview view and the page includes a firm page within an investor relation application (Snow, figure 8 & 11; page 1, paragraph 12; page 2, paragraph 20; page 3, paragraph 41, 44 & 48; i.e., investment company website); and the second view includes a firm contacts view within the firm page included in the investor relation application (Snow, figure 8 & 11; page 1, paragraph 9 & 12; page 2, paragraph 20; page 3, paragraph 41, 44 & 48; i.e., contact and investment website).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warner-Beckmann-Miyamoto in view of Snow so that the system would be able to provide information for the advisor and company website.  One would be motivated to do so to provide a different method and system for investment (see Snow, page 1, paragraph 11).
As to claim 22, Warner-Beckmann-Miyamoto teaches the system as recited in claim 1. But Warner-Beckmann-Miyamoto failed to teach the claim limitation wherein: the first view includes a summary view and the page includes an estimates page within an investor relation application; and - 10 -GEORGEAtty Docket No.: SJP-4010-526 Appl. No. 16/782,479the second view includes a historical view within the estimates page included in the investor relation application.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warner-Beckmann-Miyamoto in view of Snow so that the system would be able to provide information for the advisor and company website.  One would be motivated to do so to provide a different method and system for investment (see Snow, page 1, paragraph 11).

Response to Arguments
Applicant's arguments with respect to claim(s) 1-3, 5-6, 8-22 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Listing of Relevant Arts
Huo, U.S. Pub. No. US 2014/0214956 A1 discloses session mapping table for the session identifier.
Takano, U.S. Pub. No. US 2011/0099068 A1 discloses generates a session ID.
Butler, U.S. Pub. No. US 20090083707 A1 discloses table contains the web session id and website id.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449